Citation Nr: 0011610	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation a right knee 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a right ankle 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is presently receiving the maximum schedular 
rating for knee impairment with severe subluxation and 
instability.

3.  Medical evidence demonstrates the veteran's right knee 
disorder is also manifested by x-ray examination findings of 
osteoarthritis and limitation of motion due to pain separate 
from his severe knee impairment.

4.  Medical evidence demonstrates the veteran's right ankle 
disorder is presently manifested by osteoarthritis and 
limitation of motion due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating 
for the veteran's right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).

2.  The criteria for a maximum 20 percent schedular 
disability rating for a right ankle disorder have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Review of the service medical records reflects the veteran 
injured his right lower extremity in July 1964.  The 
diagnoses included detachment of the medial meniscus and 
complete sprain of the posterior cruciate and medial 
collateral ligaments.  In November 1964, he underwent 
meniscectomy of the right knee.  The veteran was seen in 
November 1965 for pain in the right knee.  

By rating decision in June 1968, the RO granted service 
connection for a right knee disability and assigned a 
noncompensable disability evaluation.  

During VA examination in August 1988 the veteran complained 
of pain in the right knee and ankle.  X-rays of the right 
ankle showed no abnormalities.  The diagnoses included status 
post injury of the right knee, status post right knee 
surgery, calcification of medial collateral ligament of the 
right knee, laxity of the anterior and posterior cruciate 
ligaments of the right knee, right ankle strain with partial 
loss of movement, and sensory neuropathy of the right lower 
extremity.

VA medical records dated in 1988 and 1989 show that the 
veteran complained of pain in the right knee and ankle.  A 
September 1988 report noted right knee and ankle pain 
secondary to arthritis.  VA hospital records show the veteran 
underwent right knee arthroscopy in December 1988.

During VA examination in November 1989 the veteran complained 
of pain in the right knee, leg, ankle, and foot.  X-rays of 
the right ankle demonstrated on the lateral projection what 
represented a possible loose body at the level of the 
posterior aspect of the tibiotalar joint.  No other 
abnormalities were found.  The diagnoses included old trauma 
to medial collateral ligament of the right knee and right 
ankle loose body at the level of the posterior aspect of the 
tibiotalar joint.

VA medical records dated in 1990 and 1991 show the veteran 
complained of right knee and right ankle pain.  A 
hospitalization summary noted he underwent right knee 
arthroscopy in April 1991.

A July 1991 VA orthopedic examination included diagnoses of 
post-traumatic osteoarthritis of the right knee, moderately 
advanced, not yet suitable for total knee replacement, and no 
objectively demonstrated abnormalities of the right ankle.  
X-ray examination of the right ankle revealed no 
abnormalities. 

VA medical records dated in January 1992 show the veteran 
complained of right ankle pain.  The diagnosis was 
tendinitis. 

During VA examination in May 1993 the veteran complained of 
right knee and right ankle pain.  The range of motion of the 
right knee was from 0 to 110 degrees.  The examiner noted 
one-plus medial laxity and a trace posterior drawer sign but 
was unable to perform a McMurray's test because of the 
veteran's inability to flex the right knee past 110 degrees.  
X-ray examination of the right ankle revealed some diffuse 
joint line narrowing with some early osteophyte formation.  
The diagnoses included post-traumatic arthritis of the right 
knee secondary to tear of the medial collateral ligament, 
medial meniscus, and posterior cruciate ligament, and post-
traumatic arthritis of the right ankle, secondary to abnormal 
stress placed on the ankle due to the right knee injury.

VA hospital records show the veteran underwent right ankle 
arthroscopy and chondroplasty of the talus in November 1993.  

In a rating decision dated in December 1993, the RO granted 
service connection for a right ankle disability and assigned 
a 10 percent disability evaluation.

VA medical records dated in January 1994 noted the veteran 
complained of lateral ankle pain and that he used a cane for 
ambulation.  Dorsiflexion of the right ankle was to 5 degrees 
and plantar flexion was to 20 degrees.  

During VA orthopedic examination in April 1995 the veteran 
complained of right knee instability with pain to the extent 
that he had difficulty walking, standing, or driving for any 
length of time.  He stated he was only comfortable when he 
wore a right knee brace.  He stated that his right ankle 
condition was improving since undergoing recent arthroscopic 
surgery but that the ankle still felt irritated.  He reported 
he experienced pain in the ankle at the extremes of motion 
which was relieved by wearing an ankle brace.  

The examiner noted the veteran wore right knee and ankle 
braces.  The right knee was slightly enlarged at 37 
centimeters (cm) and the left measured 36 cm.  There was no 
evidence of effusion.  The right calf was quite atrophied 
measuring 32 cm compared to 35 cm on the left.  Range of 
motion of the right knee was from 0 to 115 degrees.  There 
was medial, collateral, and lateral collateral laxity with 
the knee joint opening up approximately 1 cm on valgus and 
varus stresses.  There was minor crepitus on tibiofemoral 
compression in the medial compartment of the right knee and a 
moderate positive anterior drawer sign measuring 8 
millimeters (mm) and posterior drawer sign of 4 mm.  No true 
pivot shift could be elicited. The examiner noted the degree 
of instability was not consistent with the described complete 
absence of the posterior cruciate ligament.  The diagnoses 
included post-traumatic osteoarthritis of the right knee with 
moderate global ligamentous instability, status post 
ligament, and medial meniscal injury. 

Examination of the right ankle revealed range of motion of 
dorsiflexion to 5 degrees and plantar flexion to 25 degrees.  
Subtalar motion of the ankles were equal bilaterally.  There 
was crepitation on palpation of the anterior joint line 
anterior to the lateral malleolus, as well as tenderness.  
The examiner noted the veteran was able to walk on his heels 
and on his toes.  The diagnoses included minor osteoarthritis 
of the right ankle, status post arthroscopic surgery.  The 
examiner stated the veteran was fully ambulatory and that he 
was symptomatically improved wearing a knee brace and ankle 
support. 

In October 1996 the veteran requested entitlement to 
increased ratings for his service connected right knee and 
ankle disabilities.  He reported he experienced severe pain, 
weakness, and fatigability.

During VA examination in January 1997 the veteran complained 
of continued right knee and ankle pain with cramping 
sensations which occasionally awoke him with acute spasm and 
dorsiflexion of the foot and great toe.  He stated he had 
difficulty walking on uneven or irregular surfaces.  The 
examiner noted he used knee and ankle braces and a cane.  

Examination of the right knee revealed good general contours 
with no evidence of effusion.  Range of motion was from 0 to 
100 degrees.  Q angle was 5 degrees, valgus.  There was no 
evidence of gross laxity.  There was diffuse joint line 
tenderness in any plane and pain especially with valgus 
stress.  Mild crepitus was noted.  X-ray examination revealed 
some diffuse joint line narrowing which was more significant 
to the medial side and significant soft tissue calcification 
to the medial femoral condyle consistent with a medial 
collateral ligament injury.  A posterior osteophyte was noted 
on the lateral film.  

Examination of the right ankle revealed diffuse anterior 
medial lateral tenderness.  There was no evidence of 
significant effusion.  Range of motion was dorsiflexion to 5 
degrees, plantar flexion to 35 degrees, eversion to 5 
degrees, and inversion to 10 degrees.  X-ray examination 
showed anterior spurring but no evidence of localizing 
pathology.

The examiner noted there was a discrepancy of the 
circumference of the right lower extremity with thigh 
measurements of 42 cm, right, as compared to 44 cm, left, and 
calf measurements of 33 cm, right, and 35 cm, left.  The 
diagnoses included arthritis of the knee and ankle, status 
post meniscectomy and medial collateral ligament injury.  It 
was noted the veteran tended to stop motion at the reported 
points because of pain rather than anatomical blockage.

During VA orthopedic examination in August 1997 the veteran 
complained of right knee pain in all motions, leg stiffness 
and weakness, decreased endurance, inability to walk more 
than one block, inability to stand or drive for long periods 
of time, and fairly constant knee and ankle pain which was 
more severe with activity.  He reported he used knee and 
ankle braces at all times and pain relieving medication 3 to 
4 times per day.  He stated his pain was also relieved by 
rest and massage.  He also stated the knee gave way if he did 
not use the brace and that he experienced cramps in the calf 
and great toe and swelling if he performed more than his 
usual minimal level of activity.

Examination of the right knee revealed pain on motion and 
extension limited to 15 degrees and flexion limited to 90 
degrees with pain at about 60 degrees.  It was noted the knee 
was quite weak.  There was a 10 degree valgus deformity and 
laxity in the lateral collateral ligament upon stress.  The 
anterior and posterior cruciate ligaments and menisci were 
within normal limits.  There was evidence of wasting of the 
right quadriceps muscles.  The diagnoses included right knee 
osteoarthritis, post traumatic in nature.

Examination of the right ankle revealed a limited range of 
motion with dorsiflexion to 5 degrees, plantar flexion to 20 
degrees, eversion extremely tender and limited to about 5 
degrees, and inversion limited to 15 degrees.  There was no 
apparent valgus or varus abnormality.  The diagnoses included 
right ankle osteoarthritis, post traumatic in nature.

The examiner stated the veteran walked with a very antalgic, 
painful gait when his braces were removed, with the knee 
flexed, and with flexion contracture of the hip.  His shoes 
revealed wear suggestive of his holding the foot in an 
unusual position.  There was no evidence of ankylosis of the 
joints or inflammatory arthritis.  It was noted the knee and 
ankle disorders were quite disabling and that the veteran had 
been evaluated for a total knee replacement and appeared to 
be a good candidate for that operation.  The examiner stated 
the veteran's hip flexion was evidence of the poor range of 
motion of the right knee.

A separate VA muscle examination included objective clinical 
findings of valgus right knee and right quadriceps atrophy 
with measurements 2.5 cm less than the left quadriceps.  The 
veteran walked with an antalgic gait.  There was no evidence 
of mediolateral or anteroposterior instability.  Range of 
motion studies of the right knee revealed extension to 
0 degrees with pain at the last 5 degrees, and flexion to 100 
degrees with pain at the last 10 degrees.  Right ankle 
plantar flexion was from 15 to 30 degrees, with pain from 25 
to 30 degrees and from 15 to 20 degrees.  The diagnoses 
included status post right knee injury and degenerative 
arthritis of the right knee and ankle.  It was noted the 
veteran's ability to function was limited mainly because of 
pain.

Higher Rating Claims

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Right Knee

The record reflects the veteran is currently receiving the 
maximum schedular rating under the criteria for knee 
impairment.  The Rating Schedule provides a compensable 
rating for impairment of the knee when there is evidence of 
slight (10 percent), moderate (20 percent), or severe (30 
percent) recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71, Diagnostic Code 5257 (1999).  Recent 
medical evidence revealed valgus deformity and laxity in the 
lateral collateral ligament upon stress.  

The Board notes, however, that as the medical evidence 
included diagnoses of post-traumatic osteoarthritis, the 
veteran may be entitled to a separate disability evaluation 
under the ratings criteria for traumatic arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that separate ratings may be allowed if the symptomatology 
for the disorders is not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  A VA 
General Counsel precedent opinion found a separate rating 
under Diagnostic Code 5010 for traumatic arthritis was 
allowable when a veteran who was rated under Diagnostic Code 
5257 for other knee impairment (due to instability or 
subluxation) also demonstrated an additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97.

The Rating Schedule provides that traumatic arthritis, 
established by x-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5260 (1999).  

Based upon the evidence of record, the Board finds the 
veteran is entitled to separate disability ratings for severe 
right knee impairment and traumatic arthritis shown by x-ray 
examination.  Medical evidence demonstrates an additional 
right lower extremity disability with limitation of leg 
movement due to pain.  There is no overlapping symptomatology 
to prevent separate evaluations for these disorders.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1999); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

The Board notes that the medical evidence of record 
demonstrates the veteran's right lower extremity limitation 
of motion is due to arthritic pain rather than an anatomical 
abnormality.  The Board also notes the veteran is receiving 
the maximum schedular rating for severe knee impairment and 
that there is no evidence indicating his symptoms of muscle 
atrophy, stiffness, weakness, and decreased endurance are 
related to arthritis as opposed to the severe knee 
impairment.  

Although the August 1997 VA orthopedic examiner noted 
extension limited to 15 degrees because of pain, an August 
1997 muscle examination found extension limited to 5 degrees 
because of pain.  The Board finds the muscle examination 
report is more consistent with the other range of motion 
studies of record.  There is no evidence that the orthopedic 
findings represent any permanent increase in disability.  
Therefore, the Board finds the veteran's limitation of leg 
extension is noncompensable but that a 10 percent rating for 
traumatic arthritis, separate from the 30 percent rating for 
right knee impairment, is warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

Right Ankle

The Rating Schedule provides compensable ratings for 
limitation of motion of the ankle which is moderate (10 
percent), or marked (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  Normal ankle dorsiflexion is 
from 0 to 20 degrees, and normal ankle plantar flexion is 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

As noted above, the Rating Schedule provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010. 

Medical evidence demonstrates the veteran's right ankle is 
presently manifested by painful motion and limited 
dorsiflexion and plantar flexion.  VA medical records dated 
in January 1994, shortly after the veteran had undergone 
right ankle arthroscopy and chondroplasty of the talus, noted 
dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  
In April 1995 dorsiflexion was to 5 degrees and plantar 
flexion was to 25 degrees.  In January 1997 range of motion 
studies revealed dorsiflexion to 5 degrees and plantar 
flexion to 35 degrees.  It was noted the veteran tended to 
stop motion because of pain.  The August 1997 VA orthopedic 
findings included dorsiflexion to 5 degrees and plantar 
flexion to 20 degrees.  The VA muscle examination range of 
motion studies found right ankle plantar flexion from 15 to 
30 degrees, with pain from 25 to 30 degrees and from 15 to 20 
degrees.  

In this case, although the examination reports do not include 
opinion as to the degree of ankle limitation of motion, the 
Board finds the records demonstrate at least a moderate 
limitation of motion.  Therefore, the Board finds the 
veteran's consistently demonstrated limitation of right ankle 
motion with consideration of his functional loss due to pain 
warrants an increased rating to 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271; DeLuca, 8 Vet. App. at 206.  
The Board notes that this represents the maximum schedular 
rating available for an ankle disorder absent findings of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(1999).

Conclusion

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1999).  
The Board finds that the regular schedular standards applied 
in this case adequately describe and provide for the 
veteran's disability level.  The veteran does not allege, and 
there is no persuasive evidence of, any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the disabilities at issue, that would take the case outside 
the norm so as to warrant an extraschedular rating.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a separate 10 percent disability rating for a 
right knee disorder is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a maximum 20 percent schedular disability 
rating for a right ankle disorder is granted, subject to the 
regulations governing the payment of monetary awards.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

